 



EXHIBIT 10.7
AMENDMENT TO THE AMENDED AND RESTATED MEDIANEWS GROUP, INC.
SHAREHOLDERS’ AGREEMENT
     AMENDMENT, dated as of June 30, 2005 (this “Amendment”), to the Amended and
Restated MediaNews Group, Inc. Shareholders’ Agreement, effective as of
January 31, 2000 and amended and restated as of March 16, 2004 (as amended by
this Amendment and as otherwise amended, supplemented or modified from time to
time, the “Agreement”), by and among The Singleton Family Voting Trust for
MediaNews Group, Inc. (the “Singleton Family Voting Trust”), by Howell E. Begle
Jr., Trustee, The Singleton Family Irrevocable Trust by Howell E. Begle, Jr. and
Patricia Robinson, Trustees, The Singleton Family Revocable Trust by William
Dean Singleton and Howell E. Begle, Jr., Trustees (the Singleton Family Voting
Trust, the Singleton Family Irrevocable Trust and the Singleton Family Revocable
Trust being sometimes collectively referred to herein as the “Singleton
Shareholders”), The Scudder Family Voting Trust for MediaNews Group, Inc. (the
“Scudder Family Voting Trust”) by Jean L. Scudder, Trustee, The Jean L. Scudder
Irrevocable Trust by Jean L. Scudder, Trustee (the “Jean L. Scudder Irrevocable
Trust”), the Scudder Family 1987 Trust by Jean L. Scudder, Trustee (the “Scudder
Family 1987 Trust”), Charles Scudder individually, Jean L. Scudder individually,
Carolyn Miller, individually, and as Trustee under The Jennifer Miller
Irrevocable Trust and The Katherine Miller Irrevocable Trust, and Elizabeth H.
Difani, individually, and as Trustee under The Miguel Difani Irrevocable Trust,
as Trustee under The Chipeta Difani Irrevocable Trust, and The Katya Difani
Irrevocable Trust (the Scudder Family Voting Trust, the Jean L. Scudder
Irrevocable Trust, the Scudder Family 1987 Trust, Charles Scudder individually,
Jean Scudder individually, Carolyn Miller, individually, and as Trustee for The
Jennifer Miller Irrevocable Trust and The Katherine Miller Irrevocable Trust,
and Elizabeth H. Difani, individually, and as Trustee for The Miguel Difani
Irrevocable Trust, as Trustee for The Chipeta Difani Irrevocable Trust, and The
Katya Difani Irrevocable Trust, being sometimes collectively referred to herein
as the “Scudder Shareholders”), Joseph J. Lodovic, IV and MediaNews Group, Inc.,
a Delaware corporation (“MNG” or the “Company”).
W I T N E S S E T H:
          WHEREAS, the parties entered into the Agreement effective as of
January 31, 2000 and amended and restated as of March 16, 2004; and
          WHEREAS, the parties have agreed to amend certain provisions of the
Agreement as set forth in this Amendment;
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in consideration of the
premises contained herein, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



2
     1. Defined Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to such terms in the Agreement.
     2. Amendment to Second Paragraph. The second paragraph of the Agreement is
hereby amended by deleting such paragraph in its entirety and replacing it with
the following:
     “WHEREAS, the current equitable ownership of the Class A Common Stock, par
value $0.001 per share, (the “Class A Common Stock”) of MNG is as follows:

             
The Singleton Family Revocable Trust
    254,858.9900     Shares of Class A Common Stock
 
           
The Singleton Family Irrevocable Trust
    786,426.5100     Shares of Class A Common Stock
 
           
Joseph J. Lodovic, IV
    58,199.0000     Shares of Class A Common Stock
 
           
Jean L. Scudder, Individually
    185,817.3750     Shares of Class A Common Stock
 
           
Charles Scudder, Individually
    260,321.3750     Shares of Class A Common Stock
 
           
Jean L. Scudder, as Trustee for Kurt Miller and Gabriel Difani under The Scudder
Family 1987 Trust
    123,743.7450     Shares of Class A Common Stock
 
           
Jean L. Scudder, as Trustee for Benjamin Fulmer and Nina Fulmer under The Jean
L. Scudder Irrevocable Trust
    74,504.0000     Shares of Class A Common Stock
 
           
Elizabeth H. Difani, Individually
    86,773.7917     Shares of Class A Common Stock
 
           
Elizabeth H. Difani, as Trustee for Chipeta Difani Irrevocable Trust, The Katya
Difani Irrevocable Trust and The Miguel Difani Irrevocable Trust
    132,299.6658     Shares of Class A Common Stock
 
           
Carolyn Miller, Individually
    59,275.1825     Shares of Class A Common Stock

 



--------------------------------------------------------------------------------



 



3

             
Carolyn Miller, as Trustee for the Jennifer Miller Irrevocable Trust and the
Katherine Miller Irrevocable Trust
    118,550.3650     Shares of Class A Common Stock

     Each such shareholder and each transferee of such shareholder pursuant to
Section 3.01 that executes a written acknowledgement that such shareholder is
bound hereby is, so long as they continue to hold such shares, referred to
herein as a “Shareholder.””
     3. Amendment to Section 3.01. The fourth line of Section 3.01 of the
Agreement is hereby amended by deleting the phrase “of the Singleton
Shareholders or Scudder Shareholders” and replacing it with the following
phrase:
     “Shareholder”
     4. Amendment to Section 7.02. Section 7.02 of the Agreement is hereby
amended (which Section, as amended, shall be deemed to apply to actions taken at
the Company’s June 29, 2005 Board meeting) by deleting such section in its
entirety and replacing it with the following:
“7.02 Negative Covenants. MNG covenants that it shall not do, take or permit any
of the following actions, unless the same shall have first been approved by all
directors then serving on MNG’s Board of Directors (or on any committee of the
Board of Directors appointed to consider such action with the approval of all
directors then serving on MNG’s Board of Directors), excluding any director that
has recused him or herself from voting on the particular action, or by unanimous
approval of the full Executive Committee of MNG’s Board of Directors as
appointed by all directors then serving on MNG’s Board of Directors, or by the
holders of not less than 75% of the shares of Class A Common Stock then
outstanding, and each of the parties to this Agreement covenant that they shall
cause MNG to refrain from such actions, unless they have been approved in the
manner provided above:

  (a)   Declare and pay any dividends on its common stock;     (b)   Purchase or
redeem any of its capital stock (other than pursuant to MNG’s Career RSU Plan or
agreements approved by all directors then serving on MNG’s Board of Directors
(or on any committee of the Board of Directors appointed to consider such action
with the approval of all directors then serving on MNG’s Board of Directors),
excluding any director that has recused him or herself from voting on the
particular action);     (c)   Adopt annual capital or annual operating budgets;
    (d)   Except as otherwise provided in the Certificate of Incorporation,
acquire any subsidiary, or liquidate or dissolve itself, or merge or

 



--------------------------------------------------------------------------------



 



4

      consolidate, or cause or permit any subsidiary to be merged or
consolidated, with any corporation (other than another subsidiary of MNG), or
enter into any transaction under which any class of its stock would be acquired
or the stock of any subsidiary would be sold, or sell, lease, encumber, convey,
transfer or otherwise dispose of all or any substantial part of its assets or
those of any subsidiary(other than to another subsidiary of MNG), or amend its
Certificate of Incorporation or Bylaws, or permit any subsidiary to issue
capital stock to any person other than MNG (or its subsidiaries) or elect any
directors of any subsidiary;     (e)   Issue equity securities of MNG, or
securities of a class convertible into equity securities of MNG, or incur
obligations of MNG to issue additional equity securities;     (f)   Increase the
aggregate borrowing capacity of MNG and its subsidiaries by more than
$10 million in any fiscal year under its bank credit facilities;     (g)   Enter
into or acquiesce in any agreement which limits or restricts the rights of MNG
or any of the parties to this Agreement to comply with the provisions of this
Agreement; or     (h)   Replace or discharge the chief executive officer of
MNG.”

     5. Amendment to Section 8.06. Section 8.06 of the Agreement is hereby
amended by inserting the following after the first sentence of Section 8.06:
“Notwithstanding the foregoing, a waiver of rights of all or certain
Shareholders hereunder shall be effective if executed by such Shareholders
holding at least 75% of shares held by all such Shareholders.”
     6. Amendment to Section 8.07. Section 8.07 of the Agreement is hereby
amended by deleting the phrase “all of the parties hereto” and replacing it with
the following phrase:
“Shareholders holding 75% of all shares held by Shareholders.”
     7. Approval of MNG Career RSU Plan. The shareholders of MNG party hereby
authorize (i) the amendment of MNG’s Certificate of Incorporation to authorize
up to 150,000 shares of Class B Common Stock having such rights and preferences
as may be approved by the Board of Directors, (ii) the adoption by MNG or a
Career RSU Plan having such terms and conditions as the Board of Directors shall
approve and (iii) the issuance of RSUs under the MNG Career RSU Plan providing
for the issuance of up to 150,000 shares of Class B Common Stock.
     8. Continuing Effect; No Other Amendments. Except as expressly set forth in
this Amendment, all of the terms and provisions of the Agreement are and shall
remain in full force and effect and are hereby ratified by the parties, and the
parties shall continue to be bound by all of such terms and provisions. The
amendments

 



--------------------------------------------------------------------------------



 



5
provided for herein are limited to the specific provisions of the Agreement
specified herein and shall not constitute an amendment of any other provisions
of the Agreement.
     9. Effect of Amendment. On the date first written above, the Agreement
shall be amended as provided herein.
     10. Governing Law. This Amendment shall be construed and interpreted in
accordance with the internal laws of the State of Delaware without regard to the
conflict of laws provisions thereof.
     11. Counterparts. This Amendment may be executed in one or more
counterparts and by facsimile signatures, each of which shall be deemed to be an
original, and all of which taken together shall be deemed to be one and the same
instrument.
          IN WITNESS WHEREOF, the parties have entered into this Amendment as of
the date and year first shown above.

              MEDIANEWS GROUP, INC.
 
       
 
  By:        /s/ W. Dean Singleton
 
       
 
      W. Dean Singleton, Vice Chairman,
 
      Chief Executive Officer and President
 
            THE SINGLETON FAMILY VOTING TRUST FOR MEDIANEWS GROUP, INC.
 
       
 
  By:        /s/ Howell E. Begle, Jr.
 
       
 
      Howell E. Begle, Jr., Trustee
 
            THE SINGLETON FAMILY IRREVOCABLE TRUST
 
       
 
  By:        /s/ Howell E. Begle, Jr.
 
       
 
      Howell E. Begle, Jr., Trustee
 
       
 
  By:        /s/ Patricia Robinson
 
       
 
      Patricia Robinson, Trustee

 



--------------------------------------------------------------------------------



 



6

              THE SINGLETON FAMILY REVOCABLE TRUST
 
       
 
  By:        /s/ William Dean Singleton
 
       
 
      William Dean Singleton, Trustee
 
       
 
  By:        /s/ Howell E. Begle, Jr.
 
       
 
      Howell E. Begle, Jr., Trustee
 
       
 
      /s/ Joseph J. Lodovic, IV      
 
      Joseph J. Lodovic, IV, Individually
 
            THE SCUDDER FAMILY VOTING TRUST FOR MEDIANEWS GROUP, INC.
 
       
 
  By:        /s/ Jean L. Scudder
 
       
 
      Jean L. Scudder, Trustee
 
            THE JEAN L. SCUDDER IRREVOCABLE TRUST
 
       
 
  By:        /s/ Jean L. Scudder
 
       
 
      Jean L. Scudder, Trustee
 
            THE SCUDDER FAMILY 1987 TRUST
 
       
 
  By:        /s/ Jean L. Scudder
 
       
 
      Jean L. Scudder, Trustee
 
       
 
      /s/ Jean L. Scudder      
 
      Jean L. Scudder, Individually
 
       
 
      /s/ Charles Scudder      
 
      Charles Scudder, Individually
 
       
 
      /s/ Carolyn Miller      
 
      Carolyn Miller, Individually

 



--------------------------------------------------------------------------------



 



7

              THE JENNIFER MILLER IRREVOCABLE TRUST
 
       
 
  By:        /s/ Carolyn Miller
 
       
 
      Carolyn Miller, Trustee
 
            THE KATHERINE MILLER IRREVOCABLE TRUST
 
       
 
  By:        /s/ Carolyn Miller
 
       
 
      Carolyn Miller, Trustee
 
            THE MIGUEL DIFANI IRREVOCABLE TRUST
 
       
 
  By:        /s/ Elizabeth H. Difani
 
       
 
      Elizabeth H. Difani, Trustee
 
            THE CHIPETA DIFANI IRREVOCABLE TRUST
 
       
 
  By:        /s/ Elizabeth H. Difani
 
       
 
      Elizabeth H. Difani, Trustee
 
            THE KATYA DIFANI IRREVOCABLE TRUST
 
       
 
  By:        /s/ Elizabeth H. Difani
 
       
 
      Elizabeth H. Difani, Trustee
 
       
 
      /s/ Elizabeth H. Difani      
 
      Elizabeth H. Difani, Individually

 